DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species VI directed to Fig. 12B (claims 1, 2-3, 5-6, 10-13, 15 and 17-20) in the reply filed on January 5th, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No.: US 2006/0163596 A1), hereinafter as Kim and further in view of Yang (Pub. No.: US 2012/0037935 A1).

    PNG
    media_image1.png
    547
    865
    media_image1.png
    Greyscale

Regarding claim 1, Kim discloses a light source device (LC panels) in Figs. 10, 12 and 13 comprising: a light device assembly that includes: a first substrate (base substrate 111’ including heat radiation layer 120’) with opposing top and bottom surfaces and a plurality of cavities (a plurality of grooves for LED chips) formed into the top surface (see Figs. 10, 13 and [0075-0076], [0086-0088], [0093-0094]), a plurality of light source chips (plurality of LEDs in at least one module of modular light source in Figs. 12-13) each disposed at least in one of the plurality of cavities and each including a light emitting device (LED chip) and electrical contacts (two electrodes 135 and 136) (see Fig. 10 and [0089-0090]), and a plurality of electrodes (plurality of plugs 171 and 172) each extending between the top and bottom surfaces and each electrically connected to one of the electrical contacts (extending between top surface and bottom surface of base substrate 111’) (see Figs. 10, 13 and [0089]); and a monolithic lens (optical layer 150) disposed over the top surface of the first substrate, wherein the monolithic lens includes a unitary substrate (lower portion of optical layer 150 as shown in annotated Fig. 10 above) with a plurality of lens segments (plurality of protrusions of optical layer 150 as shown in annotated Fig. 10 above) each disposed over one of the light source chips (see Fig. 13 and [0070-0073], [0097]).
Kim fails to disclose the plurality of light source chips disposed at least partially in one of the plurality of cavities. 
 Yang discloses a light source device comprising a light source device in Figs. 2B, comprising: a light device assembly that includes: a first substrate (substrate 100/110) with opposing top and bottom surfaces and a cavity (opening 200) formed into the top surface (see Fig. 5 and [0038], [0043]), a light source chip (chip 300) disposed 
The light source device of Kim being modified to have the plurality of light source chips disposed at least partially in one of the plurality of cavities by modifying the shapes of LED and the cavity, structure of electrical connections and structure of substrates as same as the light source device of Yang. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light source device of Kim to have the plurality of light source chips disposed at least partially in one of the plurality of cavities as same as light source device of Yang because the modified structure would improve capacity of thermal dissipation for LED packaging to increase the energy to light conversion efficiency and lifespan of LED (see Yang and [0009-0011]).
Regarding claim 2, the combination of Kim and Yang discloses the light source device of claim 1, but Kim fails to disclose wherein the first substrate is formed of silicon. Yang discloses wherein the first substrate is formed of silicon (substrate 100/110 formed of Si) (see [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of the first substrate of Kim to be made from silicon same as the material of the substrate of Yang because the disclosure of Yang showing silicon can be used to substitute other metal material for making substrate of LED package and reduce manufacturing cost.
Regarding claim 5, the combination of Kim and Yang discloses the light source device of claim 1, wherein each of the electrodes is electrically connected to one of the electrical contacts by a conductive trace (RDL layer 302) formed on the top surface (see Yang, Fig. 9B and [0041]).
Regarding claim 11, the combination of Kim and Yang discloses the light source device of claim 1, embodiment of Fig. 13 of Kim fails to disclose wherein one of the lens segments is shaped to provide light focusing properties different from that of another one of the lens segments. However, another embodiment in Fig. 7 of Kim discloses disclose wherein one of the lens segments is shaped (a lens of optical layer 150’ being shaped to have cone-shaped groove) to provide light focusing properties different from that of another one of the lens segments (the curved center edge surface 152 of one lens can focus light in different direction than the curved center edge surface 151 of another lens). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical layer 150 of embodiment of Fig. 13 to have the cone-shaped groove of the optical layer 150’ because the disclosure of 
Regarding claim 15, the combination of Kim and Yang discloses the light source device of claim 1, where the cavity includes a layer of adhesive (die attached material 150/metal 130 is not shown) disposed between a bottom surface of the cavity and the light source chip disposed at least partially in the cavity (see Yang, Figs. 7-8 and [0043-0044]).   
Regarding claim 17, the combination of Kim and Yang discloses the light source device of claim 1, further comprising: a spacer of rigid material (buffer layer 140’/reflection layer 112 has certain rigid properties to support optical layer 150) disposed between the first substrate and the monolithic lens (see Fig. 11 and [0075], [0087]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No.: US 2006/0163596 A1), hereinafter as Kim and further in view of Yang (Pub. No.: US 2012/0037935 A1), as applied to claim 1 and further in view of Zhang et al. (Pub. No.: 2017/0242160), hereinafter as Zhang.
Regarding claim 3, the combination of Kim and Yang discloses the light source device of claim 1, but fails to disclose wherein the unitary substrate is formed of a polymer. 
Zhang discloses a light source device comprising a plurality of light source chips each including a light emitting device (pixel light source 912S) (see Fig. 9C), and a monolithic lens (optical spacer 940 and micro lens 920) disposed over the top surface of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of monolithic lens of Kim to have the unitary substrate is formed of polymer as same as the monolithic lens of Zhang because using polymer material would allow conventional mold/imprinting to shape the monolithic lens effectively with low manufacturing cost.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No.: US 2006/0163596 A1), hereinafter as Kim and further in view of Yang (Pub. No.: US 2012/0037935 A1), as applied to claim 1 and further in view of Oliver et al. (Pub. No.: 2011/0215342), hereinafter as Oliver.
Regarding claim 6, the combination of Kim and Yang discloses the light source device of claim 1, but fails to disclose further comprising: a plurality of solder ball connectors each disposed over the bottom surface and electrically connected to one of the electrodes. 
Oliver discloses a light source device in Fig. 8 comprising: a plurality of solder ball connectors (solder bumps 801) each disposed over a bottom surface of a substrate (substrate 435) and electrically connected to one of electrodes (conductive paths or vias in substrate 435) (see [0057-0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connectors of Kim (wires 181 and 182) to have .   
Claims 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No.: US 2006/0163596 A1), hereinafter as Kim and further in view of Yang (Pub. No.: US 2012/0037935 A1), as applied to claim 1 and further in view of HERSCHBACH (Pub. No.: 2015/0355470), hereinafter as Herschbach.
Regarding claim 12, the combination of Kim and Yang discloses the light source device of claim 1, but fails to disclose further comprising: a light diffracting lens disposed over the monolithic lens. 
Herschbach discloses a light source device in Fig. 6 comprising: a light diffracting lens (middle portion of a prism 7) disposed over a monolithic lens (collimating lens array 5), wherein the light diffracting lens includes a plurality of micro lenses (plurality of protrusion on the surface of prism 7) disposed to diffract light from the light emitting devices passing through the monolithic lens (the middle portion of prism 7 diffracting single light beam 6 into array of light beams for structured light illumination through plurality of protrusion on the surface of the prism 7) (see [0046-0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the light diffracting lens of Herchbach into the light source device of Kim because having the modified structure would provide light source device with improvement in light scattering to increase the area of light illumination.  
Regarding claim 13, the combination of Kim, Yang and Herschbach discloses the light source device of claim 12, wherein the light diffracting lens includes a plurality of micro lenses (plurality of protrusion on the surface of prism 7) disposed to diffract light from the light emitting devices passing through the monolithic lens (prism 7 diffracting single light beam 6 into array of light beams for structured light illumination through plurality of protrusion on the surface of the prism 7) (see Herschbach and [0046-0049]).
Regarding claim 19, the combination of Kim, Yang and Herschbach discloses the light source device of claim 12, further comprising: a spacer of rigid material (outer portion of Prism 7 that supporting the middle portion of prism 7) disposed between the light diffracting lens and the monolithic lens (see Herschbach and Fig. 6).

      Allowable Subject Matter
Claims 10, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: wherein the unitary substrate includes opposing upper and lower surfaces, the light source device further comprising: a glass substrate disposed in the unitary substrate between the upper and lower surfaces as recited in claim 10; and wherein the spacer includes a sidewall with a reflective coating as recited in claims 18 and 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818